Citation Nr: 9907255	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-23 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for reduced vision due 
to the residuals of injuries to the eyes.

2.  Entitlement to service connection for a pulmonary 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from February 1975 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which denied the veteran service 
connection for reduced vision due to the residuals of 
injuries to the eyes, and for a pulmonary disorder.

The issue of entitlement to service connection for a 
pulmonary disorder will be addressed in the REMAND portion of 
this decision.


FINDING OF FACT

There is no competent medical evidence that the veteran 
suffers from reduced vision due to the residuals of injuries 
to the eyes sustained during service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for the residuals of a head 
injury.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Initially, the Board must 
determine whether the veteran has submitted a well-grounded 
claim as required by 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's service medical records (SMRs) contain a 
February 1975 enlistment examination report noting that the 
veteran did wear glasses or contact lenses and that his 
uncorrected distance vision was 20/400 in each eye.  A 
December 1985 treatment record notes that the veteran injured 
his right eyelid and eyebrow when he fell and broke his 
glasses.  It is recorded that the veteran reported he 
experienced no change in his vision just after this injury.  
There are numerous records of the veteran's optometric 
examinations throughout service indicating that his eye wear 
prescriptions were adjusted from time to time, but none of 
these records indicate that the adjustments were due to any 
injuries to the eyes.  A May 1995 retirement examination 
report recorded the veteran's uncorrected vision to be as 
follows: distance vision was 20/160 in each eye and near 
vision was 20/200 in each eye.  This examination report also 
noted a scar to the cornea and the eyelid of the right eye, 
but there was no indication that the veteran's vision was 
negatively affected by this injury residual. 

A January 1997 VA ophthalmology treatment record assessed the 
veteran with moderate myopia and early presbyopia.  

A November 1997 VA eye examination report recounted the 
veteran's complaints of eyestrain, headaches, and floaters.  
The examiner commented that the veteran's glasses were 
slightly undercorrected, but that he would be able to see 
better with new glasses.  The assessment was moderate myopia 
in both eyes, and early presbyopia in both eyes.

The Board notes that the veteran was granted service 
connection for a scar to the right eye and eyelid, and was 
assigned a noncompensable disability rating.

The veteran contends that he sustained numerous injuries to 
his eyes during service, which has resulted in decreased 
vision, or aggravated his preexisting poor vision.  The Board 
concludes that these contentions are unsupported by competent 
medical evidence and, therefore, the veteran's claim is not 
well grounded.

Pursuant to 38 C.F.R. §§ 3.303(c) and 4.9 (1998), mere 
congenital or developmental defects, such as refractive error 
of the eye, are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  
The evidence of record clearly shows that prior to service, 
the veteran was required to wear glasses in order to correct 
his poor vision due to refractive error.  There is no medical 
evidence - from either the SMRs or post-service medical 
records - that any negative changes in the veteran's eyesight 
over the years since his enlistment can be linked to the 
injuries he sustained to his eyes during service, as opposed 
to the congenital or developmental defect of refractive error 
which he is shown to have had since enlistment.  Moreover, 
while service connection may be granted for a congenital or 
developmental disorder in certain limited circumstances, such 
as when aggravated by a superimposed disease or injury, see 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995), there is no 
medical evidence showing that this has occurred in this case.

Therefore, the only evidence of record to support the 
veteran's claim are his written contentions and hearing 
testimony that he suffers from reduced vision due to the 
residuals of injuries to his eyes incurred during service.  
However, as a matter of law, the veteran's statements (as a 
layperson) are not competent to satisfy the medical causation 
requirement and cannot, therefore, render his claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In other words, the veteran needs to present medical 
evidence that the eye injuries he sustained in service 
resulted in a reduction of his vision.  By this decision, the 
Board is informing the veteran that medical evidence of a 
current disability and causation are required to render his 
claim well grounded.  38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

A well-grounded claim of service connection for reduced 
vision due to the residuals of injuries to the eyes not 
having been submitted, the veteran's appeal is denied.


REMAND

A preliminary review of the record discloses that before the 
Board can proceed further in adjudicating the veteran's 
claim, additional development is required concerning the 
issue of entitlement to service connection for a pulmonary 
disorder.  

The record apparently indicates that the veteran underwent a 
VA pulmonary tuberculosis and mycobacterial diseases 
examination in December 1997, and a VA respiratory diseases 
examination in November 1997, but the reports for these 
examinations were not associated with the claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file any and all medical 
records relating to the veteran's claimed 
pulmonary disorder not already of record, 
including a December 1997 pulmonary 
examination and a November 1997 
respiratory examination, both of which 
were conducted at VA medical center in 
St. Paul, Minnesota. 

2.  If no records of recent pulmonary and 
respiratory examinations can be found, 
then VA should schedule the veteran for 
new pulmonary and respiratory 
examinations.  The examiner(s) should 
render an opinion as to whether the 
veteran currently suffers from a 
pulmonary or respiratory disorder, and 
whether it is at least as likely as not 
that such a disorder is related to 
service.  

3.  When the requested development has 
been completed, the RO should again 
decide the veteran's claim for service 
connection for a pulmonary disorder.  If 
the benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case 
notifying him of the RO's decision, 
informing him of his appellate rights, 
and affording him a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

- 6 -


- 1 -


